        Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 1 of 19



     [Counsel identified on signature page]
 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                              OAKLAND DIVISION
11 EOLAS TECHNOLOGIES                                  Case No. 4:17-cv-01138-JST
   INCORPORATED,
12                                                       JOINT CASE MANAGEMENT
             Plaintiff,                                  STATEMENT
13
        v.                                               Date:        February 24, 2020
14                                                       Time:        2:00 p.m.
   GOOGLE INC.,                                          Courtroom:   Courtroom 6, 2nd Floor
15                                                       Judge:       Hon. Jon S. Tigar
             Defendant.
16
   EOLAS TECHNOLOGIES                                    Case No. 4:17-cv-03022-JST
17 INCORPORATED,

18                   Plaintiff,
19 v.

20 AMAZON.COM, INC.,

21                   Defendant.
22 EOLAS TECHNOLOGIES                                    Case No. 4:17-cv-03023-JST
   INCORPORATED,
23
             Plaintiff,
24
   v.
25
   WALMART INC.,
26
             Defendant.
27

28
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-              JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
          Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 2 of 19




 1            Pursuant to this Court’s January 28, 2020 Scheduling Order (Dkt. 567)1, the parties to

 2 these cases, by their respective counsel, respectfully submit the following Joint Case Management

 3 Statement in anticipation of the Further Case Management Conference scheduled for February 24,

 4 2020. This Joint Case Management Statement omits a number of the sections required by

 5 Standing Order for All Judges of the Northern District of California in order to focus on the issues

 6 most pertinent to next steps for these cases. The parties have previously filed more fulsome Joint

 7 Case Management Statements in the individual cases, which more clearly set out the parties’

 8 respective positions on all sections from the Standing Order.

 9 1.         LEGAL ISSUES

10            a.       Eolas’s Statement

11            The legal issues in dispute are those in Eolas’s complaint (including supplements thereto)

12 and the Defendants’ answers (including supplements thereto). At a high level, and given the

13 advanced procedural posture of this case, the issues to be decided are narrow:

14                    Whether each Defendant infringes one or more claims of the ’507 patent as Eolas

15                     asserts;

16                    Whether one or more claims of the ’507 patent is invalid as Defendants assert; and

17                    If Amazon, Google, and/or Walmart are found to infringe one or more claims of the

18                     ’507 patent that is not invalid, the appropriate damages.

19            b.       Amazon’s, Google’s, and Walmart’s Statement

20            The legal issues in dispute are those identified by Eolas, as well as those in any of the

21 Defendants’ counterclaims. Amazon, Google, and Walmart reserve the right to raise additional

22 issues that may arise through the course of these actions. At present, the following legal issues are

23 disputed:

24                    Whether any Defendant infringes one or more of claims 19, 24, 26, 32, 37, 39, and

25                     45 of the ’507 patent.

26

27
     1
28       Docket entries cited herein are to Case No. 4:17-cv-3022-JST unless otherwise noted.
                                                        -1-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                   JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 3 of 19




 1                  If any Defendant infringes a valid and enforceable claim of the ’507 patent, the

 2                   amount of damages adequate to compensate Eolas for the infringement.

 3                  Whether this action should be dismissed because it is barred by res judicata and/or

 4                   collateral estoppel where all of the asserted claims are substantially similar to the

 5                   asserted claims of related U.S. Patent Nos. 5,838,906 and 7,599,985, where Eolas

 6                   asserted those related patents against Amazon and Google in Eolas Techs. Inc. v.

 7                   Adobe Sys. Inc., 6:09-cv-00446 (E.D. Tex.), where a jury found all of those related

 8                   claims to be invalid after a trial on the merits, and where the United States Court of

 9                   Appeals for the Federal Circuit affirmed the judgment of invalidity of the district

10                   court, Eolas Techs. Inc. v. Amazon.com, Inc., 521 F. App’x 928 (Fed. Cir. 2013)

11                   (per curiam).

12                  Whether the asserted claims of the ’507 patent are invalid under the doctrines of

13                   double patenting and obviousness-type double patenting in view of the related

14                   claims of U.S. Patent Nos. 5,838,906 and 7,599,985, which a jury has already

15                   found invalid, and where the United States Court of Appeals for the Federal Circuit

16                   affirmed the judgment of invalidity of the district court; or whether the asserted

17                   claims of the ’507 patent are invalid under the doctrines of double patenting and

18                   obviousness-type double patenting in view of other related patents.

19                  Whether the Texas court erred in finding that the term “interactive-content

20                   application” was not a functionally-claimed term subject to 35 U.S.C. § 112,

21                   para. 6, and thus indefinite for a lack of sufficient structure including an algorithm

22                   for performing the claimed function.

23                  Independent of res judicata, collateral estoppel, and double-patenting, whether the

24                   asserted claims of the ’507 patent are invalid also because they fail once again to

25                   satisfy the conditions for patentability specified in Title 35 of the U.S. Code,

26                   including sections 101, 102, 103, and/or 112.

27

28
                                                       -2-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                   JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
         Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 4 of 19




 1                   Whether the asserted claims of the ’507 patent are invalid because the term of the

 2                    ’507 patent was improperly extended or adjusted under 35 U.S.C. § 154, or because

 3                    of improper inventorship (§ 256) or derivation (pre-AIA § 102(f)).

 4                   Whether Eolas’s claims are barred in whole or in part by the doctrines of estoppel,

 5                    prosecution laches, disclaimer, patent misuse, waiver, unclean hands, inequitable

 6                    conduct, and/or license and exhaustion.

 7                   Whether any party is entitled to attorneys’ fees under 35 U.S.C. § 285 or costs.

 8 2.        MOTIONS

 9           a.       Prior and Pending Motions2

10           The following motions were fully briefed and pending before these cases were transferred

11 to this District, and remain pending:

12                   Motion of Amazon, Google, and Walmart, to Supplement Their Patent Rule 3-3

13                    Invalidity Contentions and Rule 3-4(b) Document Production (Dkt. 203), Eolas’s

14                    Opposition thereto (Dkt. 206), Defendants’ Reply (Dkt. 214), and Eolas’s Sur-

15                    Reply (Dkt. 219);

16                   Motion of Amazon, Google, and Walmart, for Leave to File a Supplemental Brief

17                    in Support of Their Motion for Leave to Supplement Their Patent Rule 3-3

18                    Invalidity Contentions and Rule 3-4(b) Document Production (Dkt. 241), Eolas’s

19                    Opposition thereto (Dkt. 243), Defendants’ Reply (Dkt. 246), and Eolas’s Sur-

20                    Reply (Dkt. 250); and

21                   Motion of Walmart (joined by Amazon and Google) to Compel Previous Litigation

22                    Documents and Email Production From Eolas Technologies Incorporated (Dkt.

23                    221; Dkt. 226 (Amazon joining); Dkt. 227 (Google joining)); and Eolas’s

24                    Opposition thereto (Dkt. 231).

25

26

27   2
    Motions related to venue, transfer, or other motions not directly touching on the merits have been
28 omitted.
                                                   -3-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                  JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 5 of 19




 1 The Court indicated that all three cases would be referred to a magistrate judge for all discovery

 2 purposes, including the above three motions. (See Dkt. 377.) The Court subsequently referred the

 3 Amazon case to Magistrate Judge Corley for all discovery purposes. (See Dkt. 407.) None of

 4 these motions have been discussed with Judge Corley, as all matters other than the prosecution bar

 5 issues were stayed. If discovery and these motions will still be referred to Magistrate Judge

 6 Corley, the parties ask that the Court refer all three cases similarly since the above motions were

 7 briefed jointly. The parties agree that that each of the above-listed motions (related to

 8 supplementation of invalidity contentions and Walmart’s motion to compel) should be taken up

 9 after resolution of each of Defendants’ early summary judgment motion discussed below.

10           Since transfer to this District, several motions have been decided:

11                   Eolas’s Motion to Disqualify Latham & Watkins (Dkt. 253), filed February 28,

12                    2016, was denied (Dkt. 385);

13                   Eolas’s Motion for Leave to File a Motion for Reconsideration (Dkt. 391), filed

14                    September 14, 2017, was denied (Dkt. 396);

15                   Amazon’s and Google’s Motion to Compel Additional Post-July 22, 2014

16                    Discovery (Dkt. 467), filed September 26, 2018, was denied (Dkt. 492); and

17                   Amazon’s Motion for Order to Show Cause Regarding McKool Smith’s Violation

18                    of Prosecution Bar (Dkt. 262), filed March 2, 2017, was denied (Dkt. 566).

19           b.       Anticipated Motions

20                    i.     Early Summary Judgments

21           After the August 2, 2017 Case Management Conference, the Court entered an order on

22 August 8, 2017 (Dkt. 377) allowing Amazon, Google, and Walmart to file a motion for summary

23 judgment with a single brief, on double patenting, obviousness-type double patenting, collateral

24 estoppel, and res judicata (including the Kessler doctrine). The Court also ordered that Eolas may

25 cross-move on any of the issues raised by the Defendants at the time for its opposition brief. (Id.)

26 Finding good cause, the Court ordered that any motion and cross-motion on these issues would not

27 be the only motion for summary judgment allowed. (Id.) A briefing schedule was entered (Dkt.

28
                                                      -4-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 6 of 19




 1 379) and the page limits were extended (Dkt. 389). The briefing schedule was amended (Dkt.

 2 395; Dkt. 402), and ultimately suspended pending resolution of the prosecution bar issues (Dkt.

 3 405).

 4           Consistent with the Court’s previous decision to brief these issues without setting

 5 deadlines through trial, the parties submit herewith an updated briefing schedule to address these

 6 issues that similarly suspends other deadlines.

 7           Eolas’s position as to other issues for summary judgment: Eolas’s position—as it has

 8 been since early 2016—remains that if Defendants intend to raise any of double patenting,

 9 obviousness-type double patenting, collateral estoppel, or res judicata (including the Kessler

10 doctrine) in this case, they should do so as soon as possible. See, e.g., Dkt. 70 at 9-10 (proposing

11 early summary judgments). In addition to moving and cross-moving on one or more of the above

12 issues, Eolas continues to believe that it would be most efficient for Defendants to brief issues

13 Defendants contend are purely legal and that the Court will have to deal with in any event, such as

14 patent eligibility (under Sections 101 and 112) and patent term adjustment, as summarized above

15 in Section 1 (“Legal Issues”) Subsection b. (“Amazon’s, Google’s, and Walmart’s Statement”)

16 (assuming that Defendants contend that these are purely legal issues for the Court). See, e.g., Dkt.

17 70 at 9-10 (proposing early summary judgments).

18           Amazon, Google, and Walmart’s position as to other issues for summary judgment:

19 Amazon, Google, and Walmart believe that the issues of double patenting, obviousness-type

20 double patenting, collateral estoppel, and res judicata (including the Kessler doctrine) are the only

21 issues that should be part of the early summary judgment process, consistent with the Court’s

22 previous order. Initially, these issues are all related and logically should be heard together. Issues

23 under Sections 101 and 112 and patent term adjustment, however, raise different issues and could

24 also significantly increase the volume of briefing. Defendants would prefer to not bring them at

25 this time. Additionally, the patent term adjustment defense is not ripe for summary judgment

26 proceedings. For example, as to the factual issue of reasonableness, Defendants intend to ask the

27 Court to allow use of previously produced privileged materials and/or to allow additional narrow

28
                                                      -5-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 7 of 19




 1 discovery into this issue stemming from the materials produced during the prosecution bar

 2 discovery. And the Section 101 and 112 issues could likely be impacted by the ruling on

 3 Defendants’ motion for reconsideration of the claim term “interactive-content application.”

 4                   ii.     Motion for Reconsideration of Claim Construction

 5           The Court’s August 8, 2017 order (Dkt. 377) also allowed Amazon, Google, and Walmart

 6 to file a motion for reconsideration of the claim term “interactive-content application” and

 7 requested a technology tutorial. A briefing schedule for the motion for reconsideration and a date

 8 for the technology tutorial were entered (Dkt. 379), and were amended (Dkt. 396; Dkt. 402),

 9 before being suspended pending resolution of the prosecution bar issues (Dkt. 405).

10           Amazon, Google, and Walmart intend to file the allowed motion for reconsideration of the

11 claim term “interactive-content application,” which Defendants believe is a dispositive claim term.

12 Similar to the early summary judgment motion, the Court previously decided to receive briefing

13 on this issue without setting deadlines through trial. Defendants submit that an updated briefing

14 schedule should be entered to address this issue that similarly suspends other deadlines.

15                   iii.    Motion to Amend Infringement Contentions

16           The Court’s August 8, 2017 order (Dkt. 377) required Eolas and Google to meet and

17 confer regarding Eolas’s infringement contentions and to file a letter brief describing the dispute.

18 Eolas and Google did so (Dkt. 98 in Case No. 4:17-cv-1138-JST), and the Court ordered a further

19 meet and confer on the issue and ordered that Eolas file a motion to amend its infringement

20 contentions by September 25, 2017 (Dkt. 102 in Case No. 4:17-cv-1138-JST). Like other

21 deadlines, that deadline was extended (Dkt. 106 in Case No. 4:17-cv-1138-JST), and ultimately

22 stayed along with other deadlines (Dkt. 405).

23           Eolas’s and Google’s Position: Eolas and Google believe that it would be most efficient

24 to address any remaining issues regarding Eolas’s infringement contentions directed to Google

25 after resolution of the early summary judgment motions discussed above. Google believes this

26 issue should be deferred until after the resolution of Defendants’ motion for limited

27 reconsideration of claim construction, discussed above.

28
                                                     -6-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
        Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 8 of 19




 1           Should the Court prefer that Eolas and Google address this issue now, however, Eolas and

 2 Google agree to meet and confer within two weeks of the Court issuing a scheduling order and

 3 further agree that if agreement is not reached, Eolas will file any motion for leave to amend its

 4 infringement contentions three weeks after the deadline to meet and confer, with any opposition

 5 from Google due within three weeks after the filing of Eolas’s motion.

 6                   iv.     Additional Motions

 7           In addition to the above motions, the parties anticipate that they may file summary

 8 judgment, Daubert, and other pre-trial motions following expert discovery. Such motions would

 9 be filed in accordance with the Court’s scheduling and other orders.

10 3.        DISCOVERY

11           a.      Eolas’s Statement

12           The district court entered discovery, protective, and ESI orders for this case prior to

13 transfer (Dkts. 75, 97-98). Fact discovery has concluded. With limited exceptions related to

14 possible additional third party depositions and documents that may be needed if Defendants’

15 motion for leave (discussed in “Motions” section) is granted such that additional alleged prior art

16 becomes at issue, Eolas does not believe that further fact discovery is necessary or that this Court

17 need enter additional discovery, protective, or ESI orders.

18           Notwithstanding the Court’s denial of Defendants’ prosecution bar motion and the limited

19 scope of the waiver related only to the resolution of that issue, Defendants have indicated their

20 intention to use these privileged documents to litigate issues related to “patent term adjustment,

21 inequitable conduct, and unclean hands.” At the time Eolas agreed to the voluntary waiver of

22 privilege regarding these documents, it made clear that the waiver was expressly limited to

23 resolving the prosecution bar related motion and did not extend to any issue in the case. The

24 narrow scope of Eolas’s voluntary waiver was subsequently reiterated multiple times (both by

25 Eolas and Magistrate Judge Corley), conclusively resolving any ambiguity. Because the

26 prosecution bar motion has been resolved, Defendants Google and Amazon should be ordered to

27 destroy all of the privileged materials over which Eolas voluntarily waived privilege.

28
                                                       -7-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                  JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 9 of 19




 1           Following a back-and-forth discussion with Magistrate Judge Corley and Defendants at the

 2 March 29, 2018 Hearing, Eolas agreed to a “partial” and “circumscribe[d]” disclosure of “the

 3 documents up to July 22nd” on condition that the limited disclosure would not constitute a

 4 “broader waiver” and the documents would be used “only for the purposes of this [the prosecution

 5 bar] motion.” March 29, 2018 Hearing Tr. at 24:5, 25:14, 27:22-23, 29:10-17. Magistrate Judge

 6 Corley further indicated that Eolas could allow Defendants to see the disclosed documents with

 7 “no subject matter waiver.” Id. at 23:5-8. The waiver agreed to at the March 29, 2018 hearing did

 8 not extend beyond the prosecution bar motion.

 9           The limited scope of the wavier Eolas agreed to was again confirmed in the April 26, 2018

10 Hearing before Magistrate Judge Corley. At that hearing, Eolas confirmed “that the offer that we

11 are making to give [McKool Smith’s] internal documents is also subject to the condition that I

12 stated last time, and that is it’s for purposes of this motion [the prosecution bar motion], because it

13 also could be helpful to them [Defendants] with regard to the merits and that’s not what we’re

14 talking about here.” April 26, 2018 Hearing Tr. at 15:17-23. In response Magistrate Judge Corley

15 stated unambiguously that “I understand it’s [the agreed waiver] about whether the prosecution bar

16 was violated.” Id. at 15:24-25. Counsel for Defendants’ then asserted that the waiver extended to a

17 laundry list of other issues, including (but not limited to), “the patent term extension defense, our

18 infringement invalidity defenses as they relate to res judicata and collateral estoppel and other

19 issues, Rule 37 and the like” and further asserted that the documents should not be “constrained

20 only to deciding whether the bar was violated or not” because “the documents . . . are relevant to

21 other substantive issues.” Id. at 16:7-24. Magistrate Judge Corley then remarked:

22           That’s fine. But they [Eolas] waived for a limited purpose – and it may be that,
23           notwithstanding their waiver, the Court would order it could be used for a broader
             purpose, but that wouldn’t be their agreement, that would be an order.
24
     Id. at 17:2-6. To the extent there was any ambiguity about the scope of the waiver agreed to at the
25
     March 29, 2018 Hearing, the April 26, 2018 Hearing conclusively resolves it: the waiver Eolas
26
     agreed to did not extend beyond the prosecution bar motion and certainly did not extend to “other
27

28
                                                      -8-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 10 of 19




 1 substantive issues” like Defendants’ patent term adjustment and other invalidity defenses.3 The

 2 Court’s December 9, 2019 Order confirms Magistrate Judge Corley’s decision. Dkt. 566 at 3

 3 (“Eolas also agreed to turn over its attorney-client privileged communications prior to that date on

 4 the condition that those documents would be produced for ‘attorney’s eyes only’ review and used

 5 only for purposes of the motion now before the Court [i.e., the prosecution bar motion].”

 6 (emphasis added)).

 7           Consistent with the narrow scope of its voluntary wavier (limited to resolution of the

 8 prosecution bar motion) discussed at the March 29, 2018 Hearing, Eolas produced the first set of

 9 privileged documents on the condition that they be “used for the limited purpose” of “resol[ving]

10 . . . Amazon’s Motion for an Order to Show Cause (Dkt. 262)”—i.e. the prosecution bar motion.

11 Ex. A (J. Quigley Email to Amazon dated April 6, 2018). This email further reiterated that “[a]s

12 agreed during the March 29, 2018 hearing, there is no broader subject matter privilege waiver

13 based upon this production.” See id. A similar production email was sent to counsel for Google,

14 with the same conditions. See Ex. B (J. Quigley Email to Google dated April 6, 2018). Similarly,

15 Eolas produced the second set of privileged documents to both Amazon and Google on the

16 condition that they be “used for the limited purpose” of “resol[ving] . . . Amazon’s Motion for an

17 Order to Show Cause (Dkt. 262)” and that “as before and as the parties agreed during the March

18 29, 2018 hearing, there is no broader subject matter privilege waiver based upon this production.”

19 Ex. C (M. Moore Letter to Google and Amazon dated June 15, 2018). Eolas was “entitled to rely”

20 on these conditions, “so that it [would] not be unfairly surprised in the future by learning that it

21 actually waived more than it bargained for” when it agreed to make its limited disclosure. See

22 Bittaker v. Woodford, 331 F.3d 715, 721 (9th Cir. 2003). And Defendants effectively agreed to be

23 bound by these conditions when they reviewed these documents: if they did “not wish to be

24 bound, [they were] free to reject the materials and litigate without them.” Id.

25
         3
         The September 6, 2018 Hearing Transcript further demonstrates the circumscribed nature of
26
   Eolas’s agreed waiver. See September 6, 2018 Hearing Transcript at 25:3-13 (Magistrate Judge
27 Corley denying Walmart’s request to get access to the privileged materials related to the “defense
   of the invalid patent term adjustment” because while “that may be a defense” it is “not a defense
28 I’m adjudicating discovery for now.”); see also id. at 25:14-26:22.
                                                   -9-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 11 of 19




 1           b.      Amazon’s, Google’s, and Walmart’s Statement

 2                   i.      Discovery Taken to Date

 3           Fact discovery is largely complete. If the Court grants the pending motion to compel,

 4 Eolas will need to produce previous litigation documents and emails. In addition, Amazon,

 5 Google, and Walmart seek to supplement their invalidity contentions with additional materials

 6 related to the invalidity theories they have already disclosed. Notably, Amazon and Walmart each

 7 included the additional materials in their invalidity expert’s report, and Eolas responded to this

 8 evidence through its own rebuttal report. Presumably, the same will be true when Google and

 9 Eolas exchange expert reports. Expert depositions of validity experts have not yet occurred.

10           Eolas appears to be seeking to reopen fact discovery on several of Defendants’ timely

11 disclosed third party prior art witnesses who were included in their amended initial disclosures.

12 Not only were these witnesses part of Defendants’ initial disclosures during the present litigation,

13 but Eolas was already aware of many of these witnesses from the prior litigation. Yet Eolas never

14 sought to depose any of these witnesses during fact discovery. This case is being transferred after

15 fact discovery is closed and, aside from the pending discovery motions and the issues related to

16 prosecution discovery, there is no good cause to reopen it now.

17           Amazon and Eolas, and Walmart and Eolas, have exchanged opening and rebuttal expert

18 reports. As noted above, Defendants intend to seek reconsideration of a single term in the Texas

19 court’s claim construction decision—a term which, if construed correctly, would dispose of this

20 case. The reconsideration Defendants seek, however, presents a legal question and thus should not

21 necessitate additional discovery or require any revisions to expert reports or additional expert

22 declarations. Amazon, Walmart, and Eolas have deposed some of the designated experts but

23 expert discovery is not yet complete.

24                   ii.     Scope of Anticipated Discovery

25           Google and Eolas have not yet exchanged expert reports or started expert depositions.

26 Defendants’ position is that Google and Eolas should exchange reports after the Court has ruled on

27 the early summary judgment motions and reconsideration of claim construction motion. That

28
                                                    -10-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 12 of 19




 1 exchange should occur before the remaining depositions are scheduled so that all parties can be on

 2 the same schedule.

 3           The parties anticipate the need to finish expert discovery.

 4                   iii.    Use of Prosecution Bar-Related Discovery

 5           Defendants believe that it would be most efficient to address the dispute over prosecution

 6 bar-related discovery after resolution of the early summary judgment motions on double patenting,

 7 obviousness-type double patenting, collateral estoppel, and res judicata (including the Kessler

 8 doctrine). Should the Court prefer that the parties address this issue now, however, Defendants

 9 suggest that the parties meet and confer within two weeks of the Court issuing a scheduling order

10 and further follow the Court’s procedure regarding discovery motions in order to resolve this

11 dispute.

12           As a preview to Defendants’ position which would be explained further in a fully

13 developed motion, Defendants maintain a number of defenses related to the prosecution of the

14 ’507 patent, including invalid patent term adjustment, inequitable conduct, and unclean hands.

15 The relevance of the prosecution activities to these theories was explained during a hearing with

16 Magistrate Judge Corley. (See Mar. 29, 2018 Hr’g Tr. at 30:20-31:16.) Judge Corley recognized

17 that these theories all “related to either, one, the patent prosecution bar people who reviewed

18 confidential -- participated in the prosecution of the continuation application; or two, the patent

19 term adjustment theory. It’s related to those two things. . . . And maybe many theories around

20 those two things.” (Id. at 31:3-11.) At that hearing, Eolas waived privilege as to “the documents

21 up to July 22nd . . ., and that [the waiver] is limited to these two issues that Your Honor’s

22 identified” (id. at 29:10-17)—namely, “violation of the Protective Order” and Defendants’

23 “argument as to the patent term adjustment theory” (id. at 27:24-28:3). Despite that clear waiver,

24 Eolas contends that the documents produced may not be so used. Defendants ask that the Court

25 hold Eolas to the waiver it made and allow Defendants to use and rely on the materials that Eolas

26 and McKool Smith produced during discovery into the prosecution bar issues.

27

28
                                                      -11-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
        Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 13 of 19




 1           Defendants also believe that documents that have not been produced are relevant to these

 2 defenses. After the ruling on the early summary judgment motions on double patenting,

 3 obviousness-type double patenting, collateral estoppel, and res judicata (including the Kessler

 4 doctrine), Defendants ask for the opportunity to file a motion to compel these not-yet-produced

 5 documents in connection with these defenses, as well as the use of the documents that have been

 6 produced, should the Court determine that Eolas’s clear waiver may be withdrawn. Again, while

 7 Eolas has added its position to this Joint Case Management Statement in detail above, Defendants

 8 believe this matter should be resolved by the Court’s motion to compel process, so that

 9 Defendants may outline the facts and law in detail.

10                   iv.     Settlement and ADR

11           While in the Eastern District of Texas, the parties previously agreed on Judge David

12 Folsom as a private mediator. At the August 2, 2017 Case Management Conference, the Court

13 asked the parties to pick a local mediator. The parties will meet and confer regarding a new

14 mediator and agree to try and mediate the respective cases at a date to be determined later by the

15 parties but prior to any hearing on later dispositive motions (i.e., not the hearing on the early

16 summary judgment motions discussed above).

17 4.        NARROWING OF ISSUES

18           a.      Eolas’s Statement

19           At this time, Eolas does not foresee the parties further narrowing any issues, claims, or

20 defenses. However, the invalidity-related issues would narrow if Defendants’ motion for leave to

21 amend their invalidity contentions (discussed in Section 2, supra) is denied. As previously stated

22 in the Joint Case Management Statements filed in Case Nos. 4:17-cv-1138-JST and 4:17-cv-3023-

23 JST, Eolas disagrees with Google and Walmart that any further narrowing on the part of Eolas is

24 warranted or necessary. Eolas agrees with Defendants that the parties will attempt to reach

25 agreement on various matters that will expedite the presentation of evidence at trial, including

26 stipulations of fact and agreements regarding authenticity and admissibility of documents.

27

28
                                                     -12-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
        Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 14 of 19




 1           b.      Amazon’s, Google’s, and Walmart’s Statement

 2           Google and Walmart maintain their positions that Eolas should narrow the number of

 3 asserted claims and/or the number of accused products.

 4           Defendants anticipate narrowing the issues or resolving the case by filing the early

 5 summary judgment motion and the motion for reconsideration of claim construction described

 6 above. Prior to the Pretrial Conference, Defendants also expect that the parties will attempt to

 7 reach agreement on various matters that will expedite the presentation of evidence at trial,

 8 including stipulations of fact, authenticity and admissibility of documents, and/or presentation of

 9 evidence in the form of Federal Rule of Evidence 1006 summaries.

10 5.        SCHEDULING

11           a.      Eolas’s Statement

12           Eolas provides its proposed dates in the proposed schedule in Attachment A.

13           b.      Amazon’s, Google’s, and Walmart’s Statement

14           The Court previously entered a schedule to resolve Defendants’ early summary judgment

15 and motion for reconsideration of claim construction. (See Dkt. 379.) Defendants believe that

16 returning to a similar schedule and resolving the same issues, with all other case deadlines and fact

17 and expert discovery stayed pending resolution of these issues, is the most expeditious way to

18 resolve these cases. Defendants provide their proposed dates in the proposed schedule in

19 Attachment A.

20 6.        TRIAL

21           a.      Eolas’s Statement

22           Eolas has demanded that the case be tried by jury. Eolas understands that the Court holds

23 trial Monday through Thursday from 8:30 a.m. to 1:30 p.m. Given this, Eolas expects that each

24 trial (one per defendant) will last 7-8 court days.

25           b.      Amazon’s, Google’s, and Walmart’s Statement

26           Each of Amazon, Google, and Walmart requests trial by jury for all issues so triable.

27 Defendants understood from the August 2, 2017 Case Management Conference that the Court is

28
                                                     -13-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 15 of 19




 1 not interested in holding a bifurcated invalidity trial, and intends to hold three separate trials. The

 2 length of each trial will depend on the resolution of the parties’ pretrial motions and the ability to

 3 narrow the issues. Amazon presently believes that a ten-day trial would be sufficient if all issues

 4 are tried together. Google and Walmart presently believe that if Eolas narrows its asserted claims

 5 and accused products (see Dkt. 79 in Case No. 4:17-cv-1138-JST; Dkt. 86 in Case No. 4:17-cv-

 6 3023-JST), a 7-8 day trial for each is reasonable.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -14-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 16 of 19



     DATED: February 18, 2020                 Respectfully submitted,
 1

 2                                            By /s/ James E. Quigley
 3
                                              John B. Campbell, TX SBN 24036314 (admitted Pro Hac
 4                                            Vice)
                                              Kevin Burgess, TX SBN 24006927 (admitted Pro Hac Vice)
 5                                            James E. Quigley, TX SBN 24075810 (admitted Pro Hac
                                              Vice)
 6                                            MCKOOL SMITH, P.C.
                                              300 West 6th Street, Suite 1700
 7                                            Austin, Texas 78701
                                              Tel. (512) 692-8700; Fax: (512) 692-8744
 8                                            kburgess@mckoolsmith.com
                                              jcampbell@mckoolsmith.com
 9                                            jquigley@mckoolsmith.com
10                                            Attorneys for Plaintiff
                                              Eolas Technologies Incorporated
11

12                                            By /s/ David A. Perlson

13                                            QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                               Charles K. Verhoeven (CA Bar No. 170151)
14                                             David A. Perlson (CA Bar No. 209502)
                                               Carl G. Anderson (CA Bar No. 239927)
15                                             Michael D. Powell (CA Bar No. 202850)
                                               Lindsay M. Cooper (CA Bar No. 287125)
16                                             Felipe Corredor (CA Bar No. 295692)
                                               qe-eolas@quinnemanuel.com
17                                            50 California Street, 22nd Floor
                                              San Francisco, CA 94111
18                                            Telephone: 415-875-6600
                                              Facsimile: 415-875-6700
19
                                              QUINN EMANUEL URQUHART & SULLIVAN, LLP
20                                             Miles Freeman (CA Bar No. 299302)
                                               qe-eolas@quinnemanuel.com
21                                            865 S. Figueroa St., 10th Floor
                                              Los Angeles, CA 90017
22                                            Telephone: 213-443-3000
                                              Fax: 213-443-3100
23
                                              Attorneys for Defendant Google Inc.
24
                                              By /s/ Richard G. Frenkel
25                                            DOUGLAS E. LUMISH, Bar No. 183863
                                              doug.lumish@lw.com
26                                            RICHARD G. FRENKEL, Bar No. 204133
                                              rick.frenkel@lw.com
27                                            JEFFREY G. HOMRIG, Bar No. 215890
                                              jeff.homrig@lw.com
28                                            NICHOLAS YU, Bar No. 298768
                                                        -15-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                  JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 17 of 19



                                              nicholas.yu@latham.com
 1                                            LATHAM & WATKINS LLP
                                              140 Scott Drive
 2                                            Menlo Park, CA 94025
                                              Telephone: (650) 328-4600
 3                                            Facsimile: (650) 463-2600
 4                                            JOSEPH H. LEE, Bar No. 248046
                                              joseph.lee@lw.com
 5                                            LATHAM & WATKINS LLP
                                              650 Town Center Drive, 20th Floor
 6                                            Costa Mesa, CA 92626-1925
                                              Telephone: (714) 540-1235
 7                                            Facsimile: (714) 755-8290
 8                                            AMIT MAKKER, Bar No. 280747
                                              amit.makker@lw.com
 9                                            LATHAM & WATKINS LLP
                                              505 Montgomery Street, Suite 2000
10                                            San Francisco, CA 94111-6538
                                              Telephone: (415) 395-8034
11                                            Facsimile: (415) 395-8095
12                                            MELISSA ARBUS SHERRY (pro hac vice)
                                              melissa.sherry@lw.com
13                                            ELANA NIGHTINGALE DAWSON (pro hac vice)
                                              elana.nightingaledawson@lw.com
14                                            LATHAM & WATKINS LLP
                                              555 Eleventh Street, Suite 1000
15                                            Washington, DC 20004-1304
                                              Telephone: (202) 637-2200
16                                            Facsimile: (202) 637-2201
17                                            JENNIFER H. DOAN (pro hac vice)
                                              jdoan@haltomdoan.com
18                                            JOSHUA R. THANE (pro hac vice)
                                              jthane@haltomdoan.com
19                                            J. RANDY ROESER(pro hac vice)
                                              rroeser@haltomdoan.com
20                                            HALTOM & DOAN
                                              6500 Summerhill Road, Suite 1000
21                                            Texarkana, TX 75503
                                              Telephone: (903) 255-1000
22                                            Facsimile: (903) 255-0800
23

24                                            GRANT KINSEL, Bar No. 172407
                                              gkinsel@perkinscoie.com
25                                            PERKINS COIE, LLP
                                              1203 3rd Street, 39th Floor
26                                            Seattle, WA 98112
                                              Telephone: (206)-395-316
27                                            Facsimile: (206) 359-9000
28
                                                       -16-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                 JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 18 of 19



                                              Counsel for Defendant
 1                                            AMAZON.COM, INC.
 2                                            By /s/ Bijal V. Vakil
 3                                            Bijal V. Vakil (SBN 192878)
                                              Shamita D. Etienne-Cummings (SBN 202090)
 4                                            Eric E. Lancaster (SBN 244449)
                                              WHITE & CASE LLP
 5                                            3000 El Camino Real, 2 Palo Alto Square, 9th Floor
                                              Palo Alto, CA 94306
 6                                            Telephone: (650) 213-0300
                                              Facsimile: (650) 213-8158
 7                                            Email: bvakil@whitecase.com
                                              Email: setienne@whitecase.com
 8                                            Email: eric.lancaster@whitecase.com
 9                                            JOHN R. KEVILLE (admitted Pro Hac Vice)
                                              ERIC S. SCHLICHTER (admitted Pro Hac Vice)
10                                            ROBERT L. GREEN (admitted Pro Hac Vice)
                                              WINSTON & STRAWN LLP
11                                            1111 Louisiana Street, 25th Floor
                                              Houston, TX 77002-5242
12                                            Telephone: (713) 651-2600
                                              Facsimile: (713) 651-2700
13                                            Email: jkeville@winston.com
                                              Email: eschlichter@winston.com
14                                            Email: rlgreen@winston.com
15                                            Attorneys for Defendant Walmart Inc.
16

17                                          ATTESTATION
             I, James E. Quigley, am the ECF user whose user ID and password authorized the filing of
18

19 this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

20 concurred in this filing.

21 DATED: February 18, 2020                        /s/ James E. Quigley
                                                   James E. Quigley
22

23

24

25

26

27

28
                                                        -17-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-                      JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
       Case 4:17-cv-03022-JST Document 569 Filed 02/18/20 Page 19 of 19




 1                                                 ATTACHMENT A

 2                                                   EOLAS’S PROPOSED       DEFENDANTS’
        DEADLINE DESCRIPTION                               DATE            PROPOSED DATE
 3
   Defendants file motion for summary Eolas agrees with Defendants’
 4 judgment on issues of double            proposed dates but believes     Tuesday, March 24, 2020
   patenting, obviousness-type double       Defendants should also be
 5 patenting, collateral estoppel, res                                       (4 weeks from CMC)
                                            required to move on other
   judicata, and Kessler doctrine        issues as noted in Section 2.b.i.
 6
   Defendants file motion for limited                                       Tuesday, April 7, 2020
 7 reconsideration of claim construction                                      (2 weeks after MSJ)
 8
   Eolas files opposition brief, and if                                   Tuesday, April 21, 2020
 9 desired cross-motion for summary                                             (4 weeks)
   judgment
10
   Eolas files opposition brief to motion
11 for limited reconsideration of claim                                    Tuesday, May 5, 2020
                                                                                (4 weeks)
   construction
12
   Defendants file reply brief for
13 Defendants’ motion for summary                                         Tuesday, May 12, 2020
   judgment, and opposition brief to                                            (3 weeks)
14 Eolas’s cross-motion for summary
   judgment, if any were filed
15 Eolas files reply briefs for Eolas’s
                                                                          Tuesday, May 19, 2020
   cross-motions for summary
16 judgment, if any were filed                                                  (3 weeks)

17 Defendants file reply brief to motion
                                                                          Tuesday, May 19, 2020
   for limited reconsideration of claim
18 construction                                                                 (2 weeks)

19
                                                                               At the Court’s
     Technology Tutorial
20                                                                              convenience

21 Hearing on summary judgment
   motions and hearing on Defendants’                                     Wednesday, July 1, 2020
22 limited reconsideration of claim                                            at 2:00 p.m.
   construction
23                                                                             At the Court’s
   Further Case Management                                                convenience after ruling
24 Conference                                                              on the above motions
25

26

27

28
                                                        -18-
     Case Nos. 4:17-cv-01138-JST, 4:17-cv-03022-               JOINT CASE MANAGEMENT STATEMENT
     JST, 4:17-cv-03023-JST
